PER CURIAM.
As correctly pointed out in the appellee’s Confession of Error, the trial court incorrectly failed to award prejudgment interest, running from August 17, 1993, through the date of the entry of the judgment, for the attorney’s fee award. Accordingly, that portion of the judgment must be reversed and remanded so as to allow the trial court to correct the final judgment in that regard. In all other respects, the final judgment is affirmed.
Affirmed in part, reversed in part, and remanded.